Citation Nr: 1014177	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1995 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the Veteran's claim for 
service connection for tinnitus.


Jurisdiction over this matter was transferred from the 
Roanoke, Virginia RO to the Indianapolis, Indiana RO in May 
2007.


FINDING OF FACT

Tinnitus was not present in service, has not been continuous 
since discharge from service, was not manifested to a 
compensable degree within one year of separation from service 
and there is no nexus between the Veteran's current tinnitus 
and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with VCAA notice with regard to his 
claim for service connection for tinnitus by way of a May 
2007 letter.  This letter informed him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance VA could provide in obtaining evidence.  
In addition, this letter informed him that he should submit 
any information relevant to his claims.  This letter provided 
proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess were provided in the 
preadjudication May 2007 letter.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
various private treatment records have been obtained.  An 
August 2009 response indicated that he was not in receipt of 
Social Security Administration (SSA) benefits.  Multiple VA 
audiology examinations have been conducted and a sufficient 
medical opinion has been obtained.

As the Veteran has not indicated that there is any 
outstanding pertinent evidence to be obtained, the Board may 
proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

If other organic diseases of the nervous system such as 
tinnitus become manifest to a degree of 10 percent within one 
year of separation from active service, then it is presumed 
to have been incurred during active service, even though 
there is no evidence of hearing loss during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he now suffers from tinnitus as a 
result of in-service noise exposure, which included noise 
from jet aircraft, small arms fire and simulated explosives.  
He was not able to use hearing protection in service due to 
his work as a policeman which required the use of a land-
mobile radio at all times.  The tinnitus began in April 1996 
following an incident in which low-grade ordinance went off 
in a tent he was sleeping in.  He has suffered from tinnitus 
that was intermittent ever since.  

A July 1994 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied ear trouble in 
an accompanying Report of Medical History (RMH).  Ringing in 
the ears was denied in a December 1997 hearing conservation 
examination.   The report of this examination was signed by 
the Veteran.  At a January 2001 hearing conservation 
examination he reported that he was routinely exposed to 
noise.  His remaining service treatment records are negative 
for any complaints, treatments or diagnoses of tinnitus.  
There is no discharge examination in the claims file.

In his initial claim for VA benefits, received in April 2007, 
the Veteran reported that he developed bilateral tinnitus in 
1996, but had not been treated for this condition.

A June 2007 VA audiology examination reflected the Veteran's 
reports of bilateral tinnitus since approximately 1996 after 
a ground simulator went off while the Veteran was sleeping in 
a tent.  Military noise exposure including aircraft noise, 
gunfire and flight line noise was reported.  Hearing 
protection was not used most of the time as the Veteran's 
position as a policeman required him to listen to a radio 
that was worn on the right side.  He worked in security and 
for an insurance company after service.  Recreational noise 
exposure was denied.  Immittance testing results revealed 
normal middle ear pressure and compliance and was consistent 
with normal bilateral middle ear function.  No opinion 
regarding the etiology of this condition was provided.

An August 2007 VA audiology opinion noted that the examiner 
had reviewed the Veteran's service treatment records and VA 
administration records.  Following a review of these 
documents, the examiner opined that it was less likely than 
not (less than a 50/50 probability) that the Veteran's 
tinnitus was caused by or a result of noise exposure during 
service.  The examiner noted that while the Veteran was 
currently reporting that tinnitus had begun in 1996, he 
denied the presence of tinnitus in a 1997 hearing 
conversation examination.  There was no documentation in the 
claims file or in subsequent tests that the Veteran had 
reported tinnitus.

In a March 2008 report of examination by a private physician, 
it was noted that the Veteran's chief complaint was of 
ringing, which had been intermittent for the past 10 years, 
and had recently increased.  Following this examination, an 
impression of noise induced hearing loss with ringing was 
made.

An impression of a normal brain and internal auditory canal 
regions for the Veteran age was noted in an April 2008 
private magnetic resonance imaging (MRI) scan.

The Veteran has a current disability as he has been diagnosed 
with tinnitus.  He is competent to report in-service noise 
exposure and his reports of his acoustic trauma are 
consistent with his service as a policeman in the Air Force.  
The element of an in-service injury is thus satisfied.

In order for the Veteran's current tinnitus to be recognized 
as service connected, the competent medical evidence of 
record must establish a link between this diagnosed condition 
and the conceded in-service injury.  38 U.S.C.A. §§ 1110, 
1131; Shedden and Hickson, both supra.

The Veteran is competent to report a continuity of 
intermittent tinnitus since service.  If accepted, his 
reports could be sufficient to establish a nexus between the 
current tinnitus and in-service noise exposure.  Jandreau.  

His service treatment records are negative for tinnitus, 
including after the reported April 1996 onset date.  

The August 2007 VA examiner found it unlikely that there was 
a nexus between the current condition and service noting, 
that the Veteran had not reported the condition in service, 
even after the date that he now says the condition began.  

The Veteran has responded to the VA examiner's opinion by 
stating that the disability was intermittent and that if he 
did not report tinnitus, it was because it was not active on 
the date of the evaluation.  This does not, however, explain 
why he reported no history of ringing in his ears on these 
occasions.  The Veteran has attempted to explain the absence 
of such reports by saying that he was trying to ensure that 
his records did not document medical conditions that could 
later disqualify him from employment in Federal law 
enforcement.  The Veteran's report that he was willing to 
misrepresent his medical condition in service for future 
career gains, renders his current statements, made in pursuit 
of VA compensation, of limited credibility.  

The Veteran has also argued that the March 2008 private 
opinion and examination linked his current tinnitus to 
service.  The report shows only that the Veteran's complaint 
of a 10 year history of tinnitus was recorded.  The examiner 
provided no opinion as to when the tinnitus began or whether 
it was related to acoustic trauma in service.  A history 
recorded by a medical professional without enhancement by the 
medical professional, does not constitute a medical opinion 
in support of the claim.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The most probative evidence consists of the opinion of the VA 
examiner and the negative service treatment records.  This 
evidence is against a nexus between current tinnitus and 
service.

As the evidence is against finding a nexus between tinnitus 
and service, reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


